Citation Nr: 1038465	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  04-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
PTSD. The Board notes that during the course of the appeal, the 
Veteran's claims file was permanently transferred to the RO in 
Atlanta; Georgia; hence, that RO now has jurisdiction over the 
claim on appeal.

In June 2007, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge. A copy of the 
transcript is of record.

In August 2007 the Board remanded the claim for additional 
development and adjudicative action.  

In a July 2009 decision, the Board denied the claim for service 
connection for PTSD.  A timely appeal of that decision was again 
filed to the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending at the Court, the VA Office 
of General Counsel and the appellant's attorney filed a Joint 
Motion for Remand (Joint Motion), requesting that the Court 
vacate the Board's July 2009 decision and remand the issue on 
appeal.  In April 2010, the Court granted the Joint Motion, 
vacated the Board's July 2009 decision, and remanded the case to 
the Board for compliance with directives that were specified by 
the Court. 

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action on his part is required.



REMAND

The Veterans Claims Assistance Act of 2000 provides that VA shall 
notify the claimant of any information, and any medical or lay 
evidence not previously provided to VA which is necessary to 
substantiate the claim and VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has PTSD due to traumatic events 
during his service during the Vietnam War.  In order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  See 38 
C.F.R.§ 3.304(f).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

In the present case, the March 2010 Joint Motion directs VA to 
make additional efforts to assist the Veteran.  The Joint Motion 
indicates that there is sufficient information for VA to request 
stressor information from the United States Army and Joint 
Services Records Research Center (JSRRC).  Specifically, the 
Joint Motion indicates that VA should make a request for the 
Veteran's unit morning reports and unit histories from the JSRRC.  
The Joint Motion indicates that there is sufficient evidence of 
record to establish a 60 day time period needed for a JSRRC 
search.  The Joint Motion notes that the Veteran claimed that the 
stressor events occurred during the 1968 TET Counteroffensive 
which was from January 30, 1968 to April 1, 1968.  Service 
records show that the Veteran served in Vietnam from September 3, 
1967 to August 28, 1968 and his occupation was a utilities worker 
with the HHC, 86th Engineer Battalion.   

The Joint Motion reiterates the Veteran's claimed stressors.  It 
notes that in a June 2003 statement, the Veteran stated that 
while riding in a convoy heading to Xuan Loc, an enemy rocket hit 
a tanker three trucks in front of his tanker, exploding and 
instantly killing all the soldiers in the tanker.  The Veteran 
further added that because of the strong force from the blast, 
his truck was blown into a ditch; the driver of his tanker was 
hit with shrapnel.  Because of small arms fire, he and the rest 
of his convoy remained trapped for more than eight hours before 
being rescued.  Twelve soldiers died in the attack, and several 
others were wounded. 

The Veteran further stated that he saw the fire from the Long 
Bien ammunition dump when it was blown up, and while in Dong Tam, 
he came under enemy rocket attack on at least five occasions.  
The Veteran also stated during the June 2007 hearing that he 
witnessed several soldiers die due to the melting of the tanker 
that was part of the convoy to Xuan Loc.  He also testified that, 
while working on a purification truck in Mekong Delta, they were 
attacked by the enemy. 

The Board finds that the RO should contact the JSRRC and request 
copies of the morning reports and unit histories for the 
Veteran's unit from September 1967 to August 1968, to include any 
reports or records from the time period of the TET 
Counteroffensive from January 1968 to April 1968.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the JSRRC and 
request copies of the morning reports and 
unit records for the Veteran's unit (HHC, 
86th Engineer Battalion) from September 1967 
to August 1968 (further broken down into 
smaller time increments, as necessary).  

Any documents reviewed must be associated 
with the Veteran's claims folder.

If the JSRRC is unable to provide such 
information, they should be asked to identify 
the agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.

2.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


